DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, with respect to the rejection of claim 10 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see page 6-9, with respect to the rejection of claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the information disclosure statement filed 04/28/2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” without reciting sufficient structure to perform the recited function and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: ignition timing detection means and switch control means in claim 3 for example which correspond to a microcomputer 4C and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof [see specification paragraphs 0101-0102].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Regazzi (EP 1 387 084 A2).
	Regarding claim 3, Bobu discloses an engine ignition device that applies a high voltage to an ignition plug attached to a cylinder of an engine to produce spark discharges in the ignition plug, the engine ignition device comprising: 
	a magneto generator that is provided with a magneto rotor (14) having a three-pole magnetic field formed at an outer circumference of a flywheel (22) attached to a crank shaft of the engine and a stator (10) having an armature core (12, 36) with a magnetic pole part opposed to the poles of the magnetic field of the magneto rotor and having plurality of coils served as magneto coils which are wound around the armature core, the plurality of coils including an exciter coil (52) and a primary coil (48) of an ignition coil and a secondary coil (50) of the ignition coil, the magneto generator sequentially outputting, from the magneto coils, a first half-wave voltage, a second half-wave voltage of a different polarity from the first half-wave voltage, and a third half-wave voltage of the same polarity as the first half-wave voltage during one rotation of the crank shaft [0003];
	an ignition capacitor (66) that is provided on a primary side of the ignition coil;

the engine ignition device being configured so that a second spark discharge is produced in the ignition plug due to a voltage induced in the secondary coil of the ignition coil accompanied with a change in magnetic flux that is inputted to the armature core from the magneto rotor while the insulation across the discharge gap of the ignition plug is in the broken down state due to the first spark discharge [0003]. 
	Bobu does not disclose	a charging switch that is provided so as to be turned on when the second half-wave voltage is induced in the exciter coil and to form a circuit that charges the ignition capacitor with the second half-wave voltage; an ignition timing detection means for generating an ignition signal when an ignition timing of the engine is detected; and a switch control means that is provided with a means for placing the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected and a means for controlling the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge. 
	Regazzi discloses a charging switch (MOS1) that is provided so as to be turned on when a second half-wave voltage is induced and to form a circuit (22) that charges an ignition capacitor (C1) with the second half-wave voltage [0056]; 
an ignition timing detection means (Q1) for generating an ignition signal when an ignition timing of the engine is detected [0062]; and
a switch control means (Q1) that is provided with a means for placing the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are 
Regazzi teaches that the state that the switch control means gives rise to is programmed in accordance with a spark advance curve that makes it possible to control instant generation of the spark with a spark advance considerably greater than that of the start-up phase of the engine [0058-0059].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Regazzi with the ignition device disclosed by Bobu to improve the range of spark advance possible during operation of the engine.
Regarding claim 8, Bobu further discloses wherein the ignition timing of the engine is set in a period of time during which the second half-wave voltage induced in the exciter coil moves toward a peak [0003]. 
Regarding claim 9, Bobu further discloses wherein a damper diode (88, 89) is connected, in parallel, across both ends of the ignition capacitor, the damper diode being pointed in an orientation so that when the ignition capacitor is in a state charged to one polarity, a voltage across both ends of the ignition capacitor is applied in an opposite direction across an anode and a cathode of the damper diode.
Regarding claim 11, Bobu further discloses wherein the primary coil of the ignition coil is wound around a primary bobbin (lower portion of integral bobbin 54) attached to the armature core, a secondary bobbin (56) is disposed so as to encompass the primary bobbin, the secondary coil of the ignition coil and the exciter coil are wound around the secondary bobbin, and the secondary coil and the exciter coil are configured by winding a single conductor around the secondary bobbin (as shown in Figure 6). 
. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Regazzi (EP 1 387 084 A2) and further in view of Nishida (JP 2011-236763 A).
Regarding claim 4, Bobu and Regazzi disclose the device of claim 3 as discussed above. Bobu does not disclose a rotation detection circuit. Nishida discloses the engine ignition device is provided with a rotation detection circuit (waveform shaping circuit 23) that detects a specific feature in a waveform of voltage induced in the exciter coil and outputs a plurality of rotation detection signals generated at a reference position set at a position coming before a crank angle position coming when a piston of the engine reaches top dead center, and a reference signal identification means for identifying, from among the plurality of rotation detection signals outputted by the rotation detection circuit, a rotation detection signal generated at the reference position as a reference signal; and the ignition timing detection means is configured so as to detect the ignition timing based on a timing at which the reference signal was generated and generate an ignition signal [“The microprocessor constituting the ignition control unit 6 recognizes the fall of the signal voltage that occurs when the negative voltage V21 exceeds the threshold voltage Va as the first signal S21, and the negative voltage V22 reduces the voltage Va. The falling edge of the signal voltage that occurs when exceeding is recognized as the second signal S22”]. Nishida teaches that “it is possible to prevent a situation in which the engine stop switch 10 will not be able to stop the engine in a state of being short-circuited occurs, the reliability it is possible to improve.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Regazzi (EP 1 387 084 A2) in view of Nishida (JP 2011-236763 A) and further in view of Iwata (US Patent Number 5,067,462).
Regarding claim 5, Bobu and Regazzi disclose the ignition device of claim 4 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 

Regarding claim 6, Bobu and Regazzi disclose the ignition device of claim 5 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 

Regarding claim 7, Bobu and Regazzi disclose the ignition device of claim 6 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 

Regarding claim 10, Bobu and Regazzi disclose the ignition device of claim 3 as discussed above but do not disclose the ignition device is provided with a power supply circuit or CPU. 
Iwata discloses an ignition device provided with a power supply circuit (including DC voltage source E) that generates a control DC voltage and is provided with a CPU (20, 40) that operates using the control DC voltage generated by the power supply circuit as a power supply voltage, and the switch control means and the stroke discrimination means are configured by the CPU executing a program that has been prepared in advance. 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747